Appeals from an order of the Supreme Court, Onondaga County (Deborah H. Kar alunas, J.), entered July 30, 2007 in a personal injury action. The order, insofar as appealed from, denied the motions of defendants for summary judgment dismissing the complaint and cross claims against them.
It is hereby ordered that said appeals are unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Martoche, J.P., Fahey, Green and Pine, JJ.